Case 2:19-cr-00041-KS-MTP Document 62 Filed 07/10/20 Page 1 of 2

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

JUL 10 2020

ARTHUR JOHNSTON
BY DEPUTY

     

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIFPI
EASTERN DIVISION

 

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:19cr41-KS-MTP

PERCY DONTAE SMITH, III
FINAL ORDER OF FORFEITURE
Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[53]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:
WHEREAS, on December 5, 2019, this Court entered an Agreed Preliminary Order of
Forfeiture [41], ordering the Defendant, PERCY DONTAE SMITH, III to forfeit:
Phoenix Arms, Model HP22A 22 caliber pistol, SN: 4260741;
and
Any and all ammunition

(“the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, no potential claimants are known; and

WHEREAS, no timely claim has been filed; and
Case 2:19-cr-00041-KS-MTP Document 62 Filed 07/10/20 Page 2 of 2

WHEREAS, the Court finds that the defendant had an interest in the property that is subject
to forfeiture pursuant to 21 U.S.C. § 853;
NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
the:
Phoenix Arms, Model HP22A 22 caliber pistol, SN: 4260741;
and
Any and all ammunition

is hereby forfeited to the United States of America pursuant to 21 U.S.C. 853.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the property described above is hereby condemned, forfeited and vested in the United
States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

SO ORDERED, ADJUDGED, AND DECREED this | ay of ne ee , 2020.
\ [

UNITED STATES DISTRICT JUDGE
